Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim 61 is amended to correct an apparent typographic error: 
Claim 61. (currently amended) A method for producing a population of plants, each having an enhanced resistance to at least one pathogenic fungus selected from the group consisting of Mycosphaerella fijiensis, Mycosphaerella musicola and Mycosphaerella eumusae, comprising the steps of: 2PATENT Attorney Docket No. 169.0103-US00 
a. genetically engineering at least one cell of each plant of a plant population to have enhanced expression and/or activity of at least one polypeptide having the amino acid sequence selected from the group consisting of SEQ ID NOs: 176, 235, and 236
b. inoculating each plant of the genetically engineered plant population with the at least one pathogenic fungus; and 
c. selecting plants showing an enhanced resistance to said pathogenic fungus compared to a control plant or to a pre-determined resistance score value; thereby producing a population of genetically engineered plants having enhanced resistance to said at least one pathogenic fungus.

In summary, claims 55, 58, 60-61, 63, 65 are allowed. 
Claims 1-54, 56-57, 59, 62, 64, 66-67 had been previously canceled by the applicant. 



Reasons for allowance: 
The cancelations of product claims 68, 73-74 on 12/22/2021 by applicant overcame all the previous rejections by the examiner. 
Prior art does not teach or suggest a method using the claimed SEQ ID NOs for the function of conferring resistance to Mycosphaerellafijiensis, Mycosphaerella musicola or Mycosphaerella eumusae.  Claims 55, 58, 60-61, 63, 65 were indicated as allowable in the office action of 9/23/2021. 
In addition, applicant demonstrated the claimed function and result in the specification (examples 5-9, [0588]-[0602], tables 7-9). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663